Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. 2017/0064044 A1)

With respect to claim 1, Yang discloses a transmission apparatus (i.e. transmitting apparatus 1500 represents transmission apparatus in par. [0216], Fig. 13, Fig. 15) comprising: 
a processing section (i.e. ROHC module 13210 represents processing section in par. [0216], Fig. 13) configured to process a stream with respect to each of a plurality of PLPs (Physical Layer Pipes) included in a broadcast signal, (i.e. processing, by ROHC module 13210, a packet stream, wherein the packet stream is broadcasted using different PLPs in par. [0208], [0216], [0070], Fig. 16, Fig. 12, Fig. 2), the stream being constituted by packets (i.e. wherein the packet steam being constituted by plurality of packets in par. [0216], Fig. 13, Fig. 12, Fig. 2), 
the processing section further causing a header of each of the packets to 

the PLP to which each of the packets belongs (i.e. causing, by ROHC module 13210, a header of each of the packets to include a mapping information (e.g. Context_ID (CID), SID), wherein the mapping information (e.g. Context_ID (CID), SID) comprises values which are uniquely mapped to a single PLP in par. [0126], [0136], [0162], [0216], Fig. 8, Fig. 3)
 
With respect to claim 2, Yang discloses The transmission apparatus according to claim 1, wherein the stream includes an IP (Internet Protocol) stream (i.e. transmitting, by the transmission apparatus, IP(Internet Protocol) packets in par. [0213], Fig. 13), 

the packets include packets stipulated by RoHC (Robust Header Compression) (i.e. performing, by RoHC module at the transmission apparatus, a header compression in par. in par. [0213], [0216] Fig. 13), and       

the mapping information is included in a CID (Context Identifier) area stipulated by RoHC (i.e. wherein the compressed header includes information comprising Context_ID (CID) in par. [0216], [0164], Fig. 13). 

With respect to claim 9, Yang discloses the transmission apparatus according to claim 1. Yang further discloses the transmission apparatus, wherein the identification information includes a PLP_ID (i.e. wherein the identification information in a header includes a PLP_ID in par. [0172], [0138], [0140], Fig. 9, Fig. 3). 
With respect to claim 10,  Yang discloses a data processing method comprising the steps of: 
by a transmission apparatus (i.e. transmitting apparatus 1500 represents transmission apparatus in par. [0216], Fig. 13, Fig. 15):  
processing a stream with respect to each of a plurality of PLPs included in a broadcast signal, the stream being constituted by packets (i.e. processing a packet stream, wherein the packet stream is broadcasted using different PLPs in par. [0208], [0216], [0070], Fig. 16, Fig. 12, Fig. 2); and 
causing a header of each of the packets to include mapping information mapped to identification information identifying the PLP to which each of the packets belongs (i.e. causing a header of each of the packets to include a mapping information (e.g. Context_ID (CID), SID), wherein the mapping information (e.g. Context_ID (CID), SID) comprises values which are uniquely mapped to a single PLP in par. [0126], [0136], [0162], [0216], Fig. 8, Fig. 3).

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8, 11, 12, 14, 15, 16, 17 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 2017/0064044 A1) in view of Petrov et al. (U.S. 2012/0307842 A1).

With respect to claim 6, Yang discloses the transmission apparatus according to claim 1, wherein the stream includes 
a TS (Transport Stream) stream (i.e. the steam includes a TS (Transport Stream) stream in par. [0004], [0090], [0088], Table 2; Fig. 2), and
the packets include TS packets (i.e. the packets includes TS (Transport Stream) packets in par. [0090], [0088], [0004], Table 2; Fig. 2). 

Yang does not disclose mapping information included in a PID (Packet ID) area stipulated by the MPEG2-TS (Transport Stream). 

Petrov discloses mapping information included in a PID (Packet ID) area stipulated by the MPEG2-TS (Transport Stream) (i.e. mapping information comprising mapping between the PID (Packet ID) and the physical layer pipe (PLP) stipulated by the MPEG2-TS in par. [0096], [0004], Fig. 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a mapping information to be included in a PID (Packet ID) area stipulated by the MPEG2-TS in order to improve reliability of the system, by enabling the receiver to correctly demultiplex the elementary streams of the programs in 

With respect to claim 8, Yang and Petrov disclose the transmission apparatus according to claim 6.  Yang further disclose the transmission apparatus, wherein the processing section manages, as the mapping information, the PIDs in such a manner that they do not overlap with one another in a single service constituted by a plurality of PLPs (i.e. allocating a separate sub-stream identifier (SID) to each service in par. [0133], [0092], wherein a value of SID field is further set to a unique value identified within one PLP in par. [0136], [0070], [0162], wherein a PLP identifier (ID) uniquely identifies a physical layer pipe (PLP) through which the packet stream is transmitted in par. [0181]. Thus it is inherent that PIDs are managed in such a manner that they do not overlap with one another in a single service). 
 
With respect to claim 11, Yang discloses reception apparatus (i.e. receiving apparatus in Fig. 16) comprising: 

a demodulation section (i.e. decapsulation module 13530 and adaptation module 13220 represent a demodulation section in par. [0219], Fig. 13) configured to demodulate packets constituting a stream obtained with respect to each of a plurality of PLPs (Physical Layer Pipes) included in a broadcast signal (i.e. configured to perform a reverse process including a recovery of an original header in par [0219], Fig. 13); and  



the demodulation section processes mapping information obtained from a header of each of the packets, the mapping information being mapped to identification information identifying the PLP to which each of the packets belongs (i.e. extracting and processing, by decapsulation module 13530 and adaptation module 13220, a mapping information (e.g. Context_ID (CID), sub-stream identifier (SID), and/or other mapping information), wherein a value of SID field is set to a unique value identified within one PLP in par. [0136], [0070], [0162], wherein each PLP is assigned a PLP identifier (ID) uniquely identifying the PLP through which the packet stream is transmitted in par. [0181]) and 

the processing section identifies the PLP to which belongs each of the packets input from the demodulation section via the single interface or the interfaces fewer than the number of the PLPs, on a basis of the mapping information obtained from the header of the packet (i.e. processing, by ROHC module 13510, the extracted header information received as a result of performed processing by decapsulation module 13530 and adaptation module 13220 in par. [0219], Fig. 13; wherein extracted header 

Yang does not disclose demodulation section and the processing section are connected with each other via a single interface or interfaces fewer than the number of the PLPs.

Petrov discloses demodulation section (i.e. a physical layer processing unit 670 configured to demodulate in parallel a plurality of physical layer pipes represents demodulation section in par. [0096], Fig. 6B) and the processing section (i.e. header decompression unit 695 in. [0096], Fig. 6B) are connected with each other via a single interface or interfaces fewer than the number of the PLPs (i.e. wherein physical 
layer processing unit 670 comprises plurality of interfaces to perform processing including demodulation in a plurality of physical layer pipes (see Fig. 6B), wherein header decompression unit 695 is configured to perform processing on the received, via a single interface, transport stream packet from a particular physical layer pipe, and wherein header decompression unit 695 is connected to physical layer processing unit 670 via a single input interface (see Fig 6B) in par. [0096]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for demodulation section and processing section to be connected with each other via a single interface or interfaces fewer than the number of the PLPs in order to improve efficiency of the system, by providing a function of 
 
With respect to claim 12, Yang and Petrov disclose the reception apparatus according to claim 11, wherein the stream 

includes an IP (Internet Protocol) stream (i.e. transmitting, by the transmission apparatus, IP(Internet Protocol) packets in par. [0213], Fig. 13), 

the packets include packets stipulated by RoHC (Robust Header Compression) (i.e. performing, by RoHC module at the transmission apparatus, a header compression in par. in par. [0213], [0216] Fig. 13), and       

the mapping information is included in a CID (Context Identifier) area stipulated by RoHC (i.e. wherein the compressed header includes information comprising Context_ID (CID) in par. [0216], [0164], Fig. 13). 

With respect to claim 14, Yang and Petrov disclose the reception apparatus according to claim 11.  Yang further disclose the reception apparatus, wherein 
the stream includes a TS (Transport Stream) stream (i.e. the steam includes a TS (Transport Stream) stream in par. [0004], [0090], [0088], Table 2; Fig. 2), and


Yang does not disclose mapping information included in a PID (Packet ID) area stipulated by the MPEG2-TS (Transport Stream). 

Petrov discloses mapping information included in a PID (Packet ID) area stipulated by the MPEG2-TS (Transport Stream) (i.e. mapping information comprising mapping between the PID (Packet ID) and the physical layer pipe (PLP) stipulated by the MPEG2-TS in par. [0096], [0004], Fig. 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a mapping information to be included in a PID (Packet ID) area stipulated by the MPEG2-TS in order to improve reliability of the system, by enabling the receiver to correctly demultiplex the elementary streams of the programs in the transport stream multiplex based on the information contained in PID field as taught by Petrov (Petrov: par. [0067], Fig. 1).

With respect to claim 15, Yang and Petrov disclose the reception apparatus according to claim 14.  Yang further disclose the reception apparatus, wherein the demodulation section manages, as the mapping information, the PIDs in such a manner that they do not overlap with one another in a single service constituted by a 

 
With respect to claim 16, Yang and Petrov disclose the reception apparatus according to claim 11.  Yang further disclose the reception apparatus, wherein the identification information includes a PLP_ID (i.e. wherein the identification information in a header includes a PLP_ID in par. [0172], [0138], [0140], Fig. 9, Fig. 3).
 
With respect to claim 17, Yang and Petrov disclose the reception apparatus according to claim 11, wherein 
the demodulation section includes a demodulation device (i.e. a structure portion in a  receiving device includes a demodulation unit 1102 in par. [0123], Fig. 11), and 
the processing section includes a System on Chip (SoC) (i.e. a structure portion in a receiving device includes a processing section comprising a stream input/output unit 1103, a signal processing unit 1104, an audio and visual output unit (hereinafter, AV output unit) 1105, wherein the processing section is implemented on another single LSI (or another single chip set); that is, in the reception apparatus 1100, the demodulation unit 1102 and the processing section comprising a stream input/output 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a receiving device to include a demodulation section and a processing section including a System on Chip (SoC) in order to improve efficiency of the system, by enabling a demodulation section and a processing section to perform processing in parallel as taught by Petrov (Petrov: par. [0069], [0123], [0125]).

 
With respect to claim 18, Yang and Petrov disclose a data processing method for a reception apparatus  (i.e. receiving apparatus in Fig. 16) that includes a 
a demodulation section (i.e. decapsulation module 13530 and adaptation module 13220 represent a demodulation section in par. [0219], Fig. 13) configured to demodulate packets constituting a stream obtained with respect to each of a plurality of PLPs (Physical Layer Pipes) included in a broadcast signal (i.e. configured to perform a reverse process including a recovery of an original header in par [0219], Fig. 13); and  

a processing section (i.e. ROHC module 13510 represents processing section in par. [0219], Fig. 13) configured to process the packets demodulated by the demodulation section (i.e. wherein ROHC module 13510 configured to process the 

the data processing method comprising the steps of: 
by the demodulation section, processing mapping information obtained from a header of each of the packets, the mapping information being mapped to identification information identifying the PLP to which each of the packets belongs (i.e. extracting and processing, by decapsulation module 13530 and adaptation module 13220, a mapping information (e.g. Context_ID (CID), sub-stream identifier (SID), and/or other mapping information), wherein a value of SID field is set to a unique value identified within one PLP in par. [0136], [0070], [0162], wherein each PLP is assigned a PLP identifier (ID) uniquely identifying the PLP through which the packet stream is transmitted in par. [0181]); and 
by the processing section, identifying the PLP to which belongs each of the packets input from the demodulation section (i.e. processing, by ROHC module 13510, the extracted header information received as a result of performed processing by decapsulation module 13530 and adaptation module 13220 in par. [0219], Fig. 13; wherein extracted header information comprises a mapping information (e.g. SID), wherein SID comprises a value which uniquely identifies a single PLP in par. [0126], [0136], [0162], Fig. 8, Fig. 3).



Petrov discloses demodulation section (i.e. a physical layer processing unit 670 configured to demodulate in parallel a plurality of physical layer pipes represents demodulation section in par. [0096], Fig. 6B) and the processing section (i.e. header decompression unit 695 in. [0096], Fig. 6B) are connected with each other via a single interface or interfaces fewer than the number of the PLPs (i.e. wherein physical layer processing unit 670 comprises plurality of interfaces to perform processing including demodulation in a plurality of physical layer pipes (see Fig. 6B), wherein header decompression unit 695 is configured to perform processing on the received, via a single interface, transport stream packet from a particular physical layer pipe, and wherein header decompression unit 695 is connected to physical layer processing unit 670 via a single input interface (see Fig 6B) in par. [0096]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for demodulation section and processing section to be connected with each other via a single interface or interfaces fewer than the number of the PLPs in order to improve efficiency of the system, by providing a function of selected processing from a particular physical layer pipe (PLP) while maintaining a separate configurability of the physical layer pipes (PLPs) to allow for the provision of 


Allowable Subject Matter
Claims 3, 4, 5, 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims Allowable Subject Matter

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is
(571)272-2220. The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Ricky Ngo can be reached on 571 -272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO

800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464